Citation Nr: 0429654	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic diarrhea due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1984 to October 
1987 and from January 1988 to June 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In that decision, the RO granted the veteran's 
claim for service connection for chronic diarrhea due to an 
undiagnosed illness and assigned a 10 percent rating 
retroactively effective from December 26, 2001, the date of 
receipt of his claim for this condition.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal. So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The criteria for the evaluation of disabilities of the 
digestive system were revised effective July 2, 2001.  The 
veteran filed his claim for service connection on December 
26, 2001, after the revision.  So only the revised rating 
criteria are applicable.  Generally see Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) 
(West 2002); and 38 C.F.R. § 3.114 (2004).

The service medical records (SMRs) concerning the veteran's 
first period of active duty are not on file.  So, for 
completeness, the RO should again attempt to obtain those 
records.

During his June 2004 videoconference hearing before the 
Board, the veteran said that he had received ongoing VA 
outpatient treatment (VAOPT) in Clarksburg, West Virginia, 
since the issuance of the statement of the case (SOC) in 
April 2003.  And he requested that these VAOPT records be 
obtained as they contain relevant information pertaining to 
his current appeal for a higher initial rating.  See, e.g., 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has notice of 
the existence of this relevant evidence).

Since this case must be remanded to the RO to obtain these 
VAOPT records, and the veteran was last afforded a VA 
examination for rating purposes in September 2002, he should 
be reexamined to obtain a medical opinion concerning the 
current severity of his disability at issue - especially 
since, by its very nature, there may be times when his 
diarrhea is worse than others.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) (requiring examination during an 
"active stage").  See, too, Fenderson, 12 Vet. App. at 125-
126 (requiring consideration of a "staged" rating if there 
have been times when the condition at issue has been worse 
than at others).

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Review the claims file and ensure that all 
notification and development action required by 
the Veterans Claims Assistance Act (VCAA) and 
implementing VA regulations is completed.  
In particular, ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and satisfied.

*This includes requesting that the veteran 
identify and/or submit all relevant evidence in 
his possession.

2.  Obtain the veteran's SMRs concerning his 
first period of military service.

3.  Also obtain and associate with the claims 
file the veteran's VAOPT records since June 2003 
from the VA outpatient clinic in Clarksburg, 
West Virginia.  

4.  Schedule the veteran for a VA 
gastrointestinal examination to obtain a medical 
opinion concerning the current extent of 
impairment from his service-connected chronic 
diarrhea.  And to facilitate making this 
determination, send his claims file to the 
designated VA examiner for a review of the 
veteran's pertinent medical history.  The 
examination report must confirm that the claims 
file was reviewed, and the rationale for all 
diagnoses and opinions expressed should be 
discussed.

All necessary testing and evaluation should be 
done and the examiner should review the results 
of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

5.  Review the report of the examination to 
ensure it contains sufficient information to 
properly rate the chronic diarrhea under the 
applicable diagnostic criteria (i.e., the new 
criteria).  If not, take corrective action.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the claim in light of the 
additional evidence obtained.  When 
reajudicating the claim, discuss whether the 
rating for the service-connected chronic 
diarrhea should be "staged."  See Fenderson, 12 
Vet. App. at 125-26.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, prepare a supplemental SOC (SSOC) 
and send it to him and his representative.  Give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


